 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 70Ebroadburl Realty Corp. t/a Power Equipment Com-pany and Local 269, International Brotherhood of Electrical Workers, AFLŒCIO. Case 4ŒCAŒ26249 November 22, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On October 16, 1998, Administrative Law Judge Earl E. Shamwell Jr. issued the attached decision.  The Re-spondent filed exceptions and a supporting brief and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions ands briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Ebroadburl Realty Corp. t/a Power Equipment Company, Hainesport, New Jersey, it officers, agents, successors, and assigns, shall take the action set forth in the Order.  Henry E. Protas, Esq. and Michael C. Duff, Esq., for the Gen-eral Counsel. J. Eric Kishbaugh, Esq., of Gibbsboro, New Jersey, for the Respondent. Richard T. Aicher Jr., Assistant Business Manager/Organizer, of Trenton, New Jersey, for the Charging Party. DECISION STATEMENT OF THE CASE EARL E. SHAMWELL JR., Administrative Law Judge.  This case was heard before me on May 18, 1988, in Philadelphia, Pennsylvania, pursuant to a charge filed by Local 269 of the International Brotherhood of Electrical Workers, AFLŒCIO (the Union), on July 14, 1997, against Ebroadburl Realty Corp. t/a Power Equipment Company (the Respondent); and a com-plaint issued on December 11, 1997, by the Regional Director for Region 4.  The complaint alleges that the Respondent vio-lated Section 8(a)(3) and (1) of the National Labor Relations Act (the Act) by discriminatorily discharging its employee, Jonathan Smith, because he supported and assisted the Union.  The Respondent thereafter filed an answer denying the com-mission of any unfair labor practices.                                                                                                                      1 We deny the General Counsel™s motion to strike the Respondent™s exceptions. 2  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   In adopting the judge, we disavow his finding that Supervisor Frank Emers testified that employees Maurice Wood and Jonathan Smith shared a ﬁvery close relationship.ﬂ  We also do not rely on the judge™s finding that when the Respondent™s owner, William Friend, testified that ﬁ[t]his is the thanks I get for being a nice guy,ﬂ he was referring to Smith™s covert union organizing attempts. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs and arguments of the General Counsel and counsel for the Respon-dent, I make the following FINDINGS OF FACT I.  JURISDICTION The Respondent, a New Jersey corporation, with an office and facility in Hainesport, New Jersey, is a contractor engaging in the installation, service, and maintenance of electrical and mechanical systems for commercial and residential projects and facilities.  During the year ending December 31, 1997, in con-ducting its business operations described above, the Respon-dent provided services in excess of $50,000 directly to custom-ers located outside the State of New Jersey.  The Respondent admits, and I find, that at all times material, it has been an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED It is admitted, and I find, that at all material times, Local 269, International Brotherhood of Electrical Workers, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act. III.  THE ALLEGED UNFAIR LABOR PRACTICE A.  Factual Background1 Since its inception in 1974, the Respondent engaged primar-ily in selling, servicing, and maintenance of emergency electri-cal generators for various businesses and organizations, such as hospitals.  Over the years, the Respondent had built a clientele of repeat and long-term customers with whom it did and con-tinues to do business on a regular basis. In about 1984, William Friend and his wife Susan became the sole shareholders and owners of the Respondent; W. Friend assumed the presidency of the Company and S. Friend, the vice presidency at that time.  The Respondent admits, and I find, that William (W. Friend) is, and has been, a supervisor of the Respondent within the meaning of Section 2(11) of the Act.  The Respondent employed various categories of employees, including salespeople, clerical, and various technical and/or skilled workers. Historically, during the winter monthsŠDecember through MarchŠof any given year, the Respondent experienced a slowdown in its service-related work.2  Accordingly, probably as a counter measure, in January 1996, the Respondent decided to expand its customary business to include large scale electri- 1 In this section, I have determined from the total recordŠtestimonial and documentary and the reasonable references drawn therefromŠmatters I have considered to be proven facts, some of which are clearly uncontroverted.  To the extent the findings in this section conflict with other evidence, I have discredited such contrary evidence consistent with my findings here. 2 Friend testified that ﬁduring the months of December and January, February and March, you might as well shut your phone off for service work because it doesn™t happen.ﬂ  (Tr. 173.) 330 NLRB No.20  POWER EQUIPMENT CO. 71cal contracting and sought bids on 
certain electrical projects.  
Notably, 6 months prior, th
e Respondent had already under-
taken some expansion of its business by taking on heating, 

ventilation, and air-condition (HVAC) work.  However, in 
January, the expansion began in
 earnest by the Respondent™s 
purchasing of an existing elect
rical contracting business (Ja-

coby Electric).  Pursuant to th
e expansion, the Respondent also 
required additional employees and during various times placed 
advertisements in local newspapers soliciting various skilled 
workers.  During the period covering July 1995 through August 
1997, the Respondent hired the following (by category) em-
ployees: 
 1.  Sales PersonnelŒ4  6. HelpersŒ4 
2. ClericalsŒ11   7. HVACŒ16 
3. CarpentersŒ2   8. PlumbersŒ6 
4.  Generator Technician
sŒ6 9.  ElectriciansŒ9
3 5.  LocksmithŒ1 
 Significantly, the Respondent hi
red replacement 
electricians 
after the termination of allege
d discriminatee John Smith in 
April 1997.4 By the summer of 1996, the Respondent was positioned to 
bid on significant contracts.  In August 1996, the Respondent 
successfully bid on its first majo
r contract, the Cream O™Land 
Dairy project which called fo
r substantial plumbing, air-
conditioning duct, ventilation, and electrical work; the Respon-

dent commenced work on the proj
ect in August a
nd by contract 
was required to complete it by early January 1997.  The Re-
spondent also was the successful
 bidder on another but smaller 
project, Super Fresh, which wa
s scheduled to begin promptly 
after the completion of the Cream O™Land job.  Meanwhile, the 
Respondent continued its customary service related work in 
1997 but at the same time it had at
 least two other projects in mind for bid, notably a proposed 
Pep Boys (auto parts store) 
job and another for Pepsico 
(White Castle Hamburgers).
5  While these proposals were outstanding, the Respondent, 
through Friend, pressured his sa
les staff to assiduously pursue 
other contracts throughout this period of its purported expan-
sion. As a matter of its personnel policy, the Respondent did not 
favor layoffs of its employees.  Rather, the Company™s long-
standing policy was to keep its
 employees working through the 
lean winter months at their customary wage rate, even if they 
had to work at tasks beneath or out of their trade.
6                                                           
                                                           
3 See G.C. Exh. 5.  It should be noted that not all of these employees 
remained in the Respondent™s employ for the entire period.  These 
numbers reflect merely that the Respondent hired employees during 
this period. 
4 These electricians by name were
 Mark Reckeway, Seth Pearlman, 
and Brian Orausky.  (G.C. Exh. 4; Tr. 77.) 
5 The Respondent never obtained th
e Pep Boys contract, and the 
Pepsico contract which it did secure
 was not formally signed until the 
end of April or in May 1997. 
6 Friend, with a measure of pride,
 testified that there were many 
times during his ownership when cer
tain skilled workers did not have 
sufficient work to keep them busy.
  On these occasions, the workers would go out on other jobs and do meni
al tasks as assigned, such as 
sweeping floors or other busy work.  A
ccording to Friend, he never laid 
off a worker prior to Smith and Maurice Wood, discussed later herein, 

and only once since, in the case of
 an HVAC worker, Luis Ortiz, in 
1998.  These are the Respondent™s only layoffs under Friend™s owner-
ship of the business. 
On or about July 26, 1996, a
lleged discriminatee Jonathan 
Smith, responding to an advertisement placed by the Respon-
dent, applied for an electrician™
s position with the Company; he 
was unemployed at the time. 
On about November 1, 1996, Friend, having determined that 
he needed an additional two full-time electricians for the Cream 

O™Land project,7 called Smith, whose app
lication he had kept 
on file.8  Friend ultimately contacted Smith on November 2 and 
offered Smith the position; Smith 
accepted the job in that con-
versation and agreed to report to work the next day, Monday, 
November 3.  Friend directed Smith to report directly to the 
Cream O™Land site. 
Smith did not disclose to Friend at the time of his acceptance 
that he was a member of the Un
ion and, moreover, that he had 
agreed with Union Organizer Richard Aicher to act as a covert, 
unpaid organizer for the Union.
9 Although he had been reporting as
 instructed, about twice a 
month, to Aicher, Smith did not instigate any appreciable orga-
nizing of the Respondent™s employees from his date of hire 

through around the middle to late February 1997 when he be-
gan somewhat limited discussions about the Union with a fel-low electrician, Maurice Wood,
 who was hired by the Respon-
dent contemporaneously with hi
s own hiring.  Smith apprised 
Aicher of his conversations w
ith Wood.  However, because 
Aicher still did not want Smith™s
 organizer role exposed, Smith 
only talked about the Union with Wood after work hours and 

away from the Respondent™s jobsites.
10  After work on about February 24, Aicher discusse
d Smith™s organi
zing activities 
with him and decided that in 
light of Smith™s conversations with Wood, the Respondent shoul
d be advised of Smith™s union 

membership and organizing efforts.  Aicher suggested that 
Smith go to work the next da
yŠFebruary 25Šarmed with 
union authorization cards and uni
on literature and talk to the 
other employees before or after work or at lunch about union 
representation.  Meanwhile, according to the plan, at around 1 
p.m. that day, Aicher would fa
x a letter to the Respondent in-
forming it of Smith™s union membership and voluntary organ-
 7 The Cream O™Land contract contai
ned penalty clauses for the Re-
spondent™s failure to meet completion deadlines, and the Respondent 
determined that it was at risk of not meeting its timeliness requirements 
at the time of Smith™s hiring. 
8 Friend also contacted another electrician, Maurice Wood, about 
working for the Respondent.  Wood had responded to a newspaper ad 
that the Respondent evidently had placed in November 1996.  Wood 
was offered an electrician™s job on November 4 but did not report to 
work until November 18, 1996, because
 he was employed by another 
electrical contractor at the time of the Respondent™s offer and wanted to 

give notice to that employer. 
9 Aicher testified at the hearing that he directed Smith not to disclose 
his union affiliation (or his organizi
ng purposes) to the Respondent at 
the time he accepted the job.  Smith 
was instructed to keep in touch 
with Aicher by telephone and genera
lly report about goings on at the 
job.  (Tr. 21-22.)  Smith had joined the Union on August 22, 1996. 
10 Wood did not mention Smith™s c
onversations about the Union to 
any other of the Respondent™s empl
oyees or managers while he was 
employed.  According to Wood, Smit
h™s discussions with him about the 
Union took place in February 1997 when things were getting slow at 
the Company, and after Smith™s discharge.  Wood described these 
prelayoff conversations as being ra
ther general and informational and 
only in a limited way covered organi
zing; Smith also advised that the 
Union was sending him to school.  Af
ter the two were laid off, he 
learned more about the Union as Smith talked more about wages and 
benefits associated with the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 72izer status and his activities on behalf of the Union.
11  On re-
ceipt of this letter, the Responde
nt was first notified of Smith™s activities on behalf of the Union.12  On February 26, both Smith 
and Wood reported for work at thei
r usual time.  However, they 
were informed by the shop supe
rvisor that their immediate 
supervisor, Frank Emers, was not there and, as there was no 
electrical work for them they were directed to go home. 
On February 27, a payday, both Smith and Wood again re-
ported for work and waited around an hour for their supervisor 
to arrive.  At around 8 a.m., Friend, while handing out em-
ployee checks, advised Smith and Wood that they were being 
laid off, citing a lack of work.
13 B.  The Contention of the Parties 
The General Counsel contends that Smith was laid off be-
cause of his membership in the Union and his organizing activi-
ties on behalf of the Union.  As to the Respondent™s defense 
that Smith (and Wood) were laid off because of a slowdown in 
work and specifically the unavailability of any electrical work 
for Smith,14 the General Counsel, in esse
nce, asserts that this is 
a mere pretext for its unlawful acts.  Thus, he argues that he has 

made a prima facie case of a vi
olation of Section 8(a)(3) and 
(1) of the Act while the Respondent has failed in its burden to 
rebut his prima facie case. 
The Respondent asserts that Smith was laid off for a legiti-
mate business purpose, essentially, the absence of electrical 
work.15  The Respondent acknowledges that it received the 
February 25 letter from the Union but asserts that apart from 

that, it had no knowledge of Smith™s union membership or ac-
tivities on behalf of the Union.  It argues that the record is oth-
erwise devoid of any evidence of
 its animus against the Union 
                                                          
                                                           
11 As it turned out, Smith was not a
ssigned to work with the electri-
cians with whom he planned to broach the Union on February 25.  He 
was assigned unexpectedly to help 
put in a boiler and performed no 
electrical work that day. 
12 See G.C. Exh. 2.  There is no dispute that the Respondent received 
this letter by fax at about
 1 p.m. on February 25. 
13 The Respondent™s payroll and other records (R. Exh. 2; G.C. Exh. 
5) reflect that Wood™s last day of 
work was February 24.  Smith™s was 
February 27.  However, irrespectiv
e of the last day Wood might have 
received pay, the credible evidence, including his testimony and the 
authorization card he signed (G.C. E
xh. 4), persuade me to conclude 
that Wood™s official layoff occurre
d on February 27 along with Smith.  
Notably, the Respondent evidently con
cedes this point at pp. 9Œ10 of its 
brief. 
14 Wood does not figure at all in 
the alleged unfair labor practice 
charges in the complaint.  However, 
he is involved in the matter and, 
therefore, his layoff will be discussed in tandem with Smith™s. 
15 The Respondent has also asserted what I view as certain ﬁmake 
weightﬂ arguments to buttress its cl
aim of the legitimacy of Smith™s 
layoff.  For instance, the Respondent asserts that Smith was hired only 
for the Cream O™Land job.  I reject this contention as I have earlier 
determined that Smith was hired not
 only for the Cream O™Land job but 
also in anticipation of the Respondent™s securing other electrical con-
tracts. The Respondent also suggests that 
in the face of the work slowdown, 
Smith refused opportunities to receive
 training for nonelectrical work.  
I do not credit this as a possible justif
ication for the layoff.  Clearly, to 
me, during his tenure Smith was view
ed by the Respondent as a good, 
reliable, and cooperative worker and was willing to work out of his 
trade during the alleged slowdown 
and never refused a nonelectrical 
assignment.  Thus, in my view, the Respondent™s defense must succeed 
or fail on the strength of its proof that
 Smith was laid off for legitimate 
economic reasons as opposed to Smith™s work habits, attitudes, or other 
various reasons unrelated to the economic defense. 
as well as any purported organizi
ng activities on its behalf by 
Smith.  In further support of its position, the Respondent points 
out that its witnesses testified 
credibly regarding the slowdown 
of electrical work.  It asserts the General Counsel™s position 
rests solely on what it considers the dubious ground of ﬁsuspi-
ciousﬂ timing, which to the Res
pondent is insufficient to estab-
lish an unlawful motivation in laying off Smith, given the total-
ity of the facts and circumstances of this case. 
C.  The Respondent™s Defense The Respondent called three witnesses to establish its eco-nomic defenseŠMaurice Wood, Frank Emers, and Friend.
16  Wood, as previously noted, wa
s hired around the same time as 
Smith for the Cream O™Land job where both were assigned to 

do electrical work; Frank Emers was their onsite supervisor.  
After the Cream O™Land job, both he and Smith were assigned 
to the Super Fresh project.  
According to Wood, after Super 
Fresh, he sensed that business was getting slow, but he was 
assured by management that a c
ouple of (electrical) jobs were 
pending.  In addition, both he 
and Smith were performing quite 

a few residential service upgrade j
obs and, thus, were busy.  In 
spite of the apparent slowdown in project work, it was Wood™s 
hope that the Respondent would get the electrical jobs because 
when he was being interviewed,
 Friend advised that the Re-
spondent had plenty of work and that he need not worry about 
layoffs.
17  This was an important (i
f not the main) consideration for his accepting the job with the Respondent.  However, while 

Wood noticed the work slowdown, he testified that he was 
never told that a layoff could occur at any time. 
Frank Emers was hired by th
e Respondent in September 
1996 as an electrician and served as its Cream O™Land field 
supervisor and in other capacities
.  He was an hourly employee 
who had no executive responsibilities and no share or owner-
ship interest in the Company.  According to Emers, it was his 
observation during and up to the tim
e of Smith™s layoff, that the 
Respondent™s economic situation was such that he questioned 
whether he himself was going to 
have a job; that ﬁthings were 
looking bad.ﬂ  However, Emers te
stified that he was not told 
this by anyone in management, and he only 
might have com-municated his feelings to Smith or Wood at one time or the 

other around February 1997. 
I found both Wood and Emers to be in the main credible, but 
only insofar as they testified about matters within their ken.
18   16 The Respondent also called its comptroller (since 1988), Wanda 
McDonald.  However, McDonald o
ffered no testimony regarding the 
Respondent™s economic condition.  In the main, her testimony was 
confined to personnel matters, incl
uding employee timecards, payroll 
matters, and employee lists. 
17 On May 18, 1988, Wood provided an affidavit at the instance of 
the Respondent™s counsel (R. Exh. 3) 
in which he averred, inter alia, 
that to him the Company™s electrical
 work had decreased and there was 
not enough electrical work to keep him and Smith busy.  Wood also 

stated that he and Smith were inform
ed that there was insufficient work well before they were laid off.  In the affidavit, Wood opines that it was 
his feeling that he and Smith were laid off for no other reason than a 
work slowdown.  This affidavit appears to contradict Wood™s hearing 
testimony. 
18 Wood, however, was inconsistent in his testimony.  However, it is 
my decided opinion that Wood was confused about his role in this case 
and what actually happened in the layo
ff.  I believe that after his dis-
charge, Wood sincerely thought that 
he and Smith were discharged 
unfairly.  Consequently, on February 27, he signed a union authoriza-
tion card.  However, sometime after the charge was filed, he later met 
 POWER EQUIPMENT CO. 73These individuals were hourly workers and, as such, in no way 
privy to the kinds of economic or fiscal data that would sub-
stantiate sufficiently 
the Respondent™s clai
m of economic justi-
fication for the layoff of Smith.  Also, both Wood and Emers 
were mere recent employees and,
 as such, could not have an 
informed idea of the Respondent™s
 prior business experience or 
the vicissitudes of its business cycle.  Thus, while they may 
fairly comment on their percepti
ons or discernments about the 
amount of work available based 
on their limited history with 
and knowledge of the CompanyŠand conclude there was a 
serious falling off of workŠthe
y were in no position, however, 
to comment authoritatively abou
t the Respondent™s actual eco-
nomic condition then or as compared to other years.  Accord-

ingly, on competency grounds, I cannot credit their testimony 
for purposes of the Respondent™s 
economic justification for the layoff. 
This leaves Friend who, as the Respondent™s principal owner 
and the person charged with the oversight of the Company™s 

operations, testified about the ci
rcumstances leading to Smith™s 
(and Wood™s) layoff. 
According to Friend, both Smith and Wood were hired be-
cause of the Company™s need to fulfill completion schedules for 

the electrical phase of the Cream O™Land contract.  The electri-
cal phase of the contract was completed in early (the first week 
of) January 1997, and Smith and Wood were then promptly 
assigned to the Super Fresh job 
which was completed in 3 to 4 
weeks (around the end of January).  After the Super Fresh job, 

the Company had no other major projects calling for the type of 
electrical work Smith was hire
d for, and Friend assigned Smith 
and Wood to the warehouse, sor
ting parts and other cleanup 
work associated with the Cream O™Land and the Super Fresh 
projects. During this time, according to
 Friend, he became concerned 
about payroll, that is, having skilled electricians doing menial 
tasks, especially in light of the falling through of the Pep Boys 
job.  According to Friend, Sm
ith and Wood basically performed 
menial tasks for nearly the entire month of February. 
Friend maintained that both Smith and Wood asked about fu-
ture work while they were doing shop work, specifically 
whether any other larger electrical projects were on the horizon.  
According to Friend, he honestly told them that there was noth-
ing specific or concrete, to which both workers expressed their 
concern.  Because he advised them that electrical work was 

slowing down, he hortatively aske
d them if they had any inter-
est in cross-training, e.g., lear
ning how to do generator, HVAC 
work, plumbing, or appliance installation work.
19  Friend re-
called one specific conversation 
with Smith and Wood in early February 1997 near the garage and warehouse area in which he 
                                                                                            
                                                           
with Friend privately and evidently 
was convinced that the layoff was 
for lack of work.  Hence, a few days before the hearing, he signed the 
affidavit basically agreeing that his 
layoff was for lack work.  At the 
hearing, it seemed to me that he reve
rted to his former position.  Given 
that flip-flop, I, nevertheless, believe
 he testified as truthfully as he 
could under the circumstances. 
19 According to Friend, the Respondent had an abundance of genera-
tor work which entitled changing oil 
and filters, greasing pulleys and 
bearings, and inspection of electrical components.  According to 
Friend, Smith, however, only wanted to do electrical work of the type 
for which they were hired on the Cream O™Land and Super Fresh pro-
jects, mainly installing wire, receptacles, light, and other fixtures.  I 
note that Smith™s training and experi
ence seemed to lend itself to per-
forming electrical generator work. 
told Smith and Wood that the Company had available work in 
other fields but no electrical 
work, no projects, and very few 
service calls.  According to Fr
iend, Smith and Wood performed 
service or busy work for several weeks in February 1997, 
largely because the Company was negotiating the Pep Boys 
contract and his sales representa
tive had advised him not to lay 
off anyone.  However, according to Friend, the Respondent 
could not afford to retain Sm
ith and Wood indefinitely; so 
about a week before their layoff
, Friend testified that he de-
cided to inform Smith and Wood that there was no work and 
that the Company could not continue keeping them employed 
in the fashion they were.  This decision was based on what 
Friend described as extensive di
scussions with his salesmen 
and Emers about the Company™s poor business prospects,
20 and because Smith and Wood were not amenable to cross-train for 
other work.  Thus, the decision to discharge both Smith and 
Wood was reached by him on about February 20 or 21 or per-
haps over that weekend. 
Friend further testified: 
 The decision was to lay off Mr. Smith and Mr. Wood 
with the pretense that the salesman was going to put extra 
effort into getting some work so we could rehire them 
back to do similar types of ta
sks that they were doing at 
Super Fresh or Creamland.  [Tr. 183-184.]  [Note:  I be-
lieve that Friend™s use of the word ﬁpretenseﬂ was mis-
taken from the context of his testimony.] 
 According to Friend, on the following MondayŠFebruary 
24Šon their arrival, the Respondent™s service coordinator (a 
man named De Franks), and later himself, informed Smith and 
Wood that they were being laid off.
21  Smith and Wood were 
told by De Franks about the reduced workload and the Com-
pany™s decision to lay them off because of it.  Friend confirmed 
De Franks and explained to the tw
o that they would be laid off 
at the end of the week, that is, they were given the option of 
working through the weekŠto be paid through the last day, 
February 27Šor terminating immediately.  According to 
Friend, Wood did not choose to work through the week and, 
thus, the Respondent™s records refl
ect his last day was February 
24; Smith continued to work on Tu
esday, February 25, for most 
or part of that day but did 
not work on Wednesday, February 
26, as he recalls. 
Friend testified that the Respondent received the letter from 
Aicher and the Union on the afternoon of February 25; he did 
not know that Smith was in any way involved with the Union 
prior to the receipt of the letter.  Accordingly, he generally 
denied that the layoffs were connected to the information con-
tained n the letter regarding Smith™s union membership or his 
organizing activities on behalf of the Union.  Rather, according 
to Friend, the reason for this layoff was due to the lack of elec-
trical work,
22 and the decision to discharge them had been 
reached before receipt of the union letter.
23  20 According to Friend, by the weekend, he had been informed by 
one of his salesmen, Mr. Kean, that
 the Company was not going to be 
awarded the Pep Boys contract.  K
ean did not testify.  (Tr. 191.) 
21 Evidently, Friend happened upon De Franks conversing with 
Wood and Smith and then joined the discussion. 
22 According to Friend, no other empl
oyees were laid off at the time 
of Smith™s and Wood™s discharges. 
23 Accompanied by his attorney, Friend provided an affidavit to the 
Board during the investigation stage of this case; the affidavit was not 
produced at the hearing.  However, a portion of this affidavit was the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 74Applicable Legal Principles 
In cases where employers are charged with violations of Sec-
tion 8(a)(3)24 and (1)
25 of the Act, the Board set forth its test of 
causation in the case of 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982).  Under this test, for dete
rmining, as here, whether an 
employer™s layoff or discharge of an employee was motivated 
by hostility toward union membership or union activity, the 
General Counsel has the burden of persuasion, prima facie, that protected conduct was a substantia
l or motivating factor in the 
employer™s decision.  If this initial burden is met, then the bur-
den of persuasion shifts to the employer to prove its affirmative 
defense, that it would have taken the same action even if the 
employee had not engaged in prot
ected activity.  If the reasons 
advanced by the employer for its action are deemed pretextual, 

that is, if the reasons either did not exist or were not in fact 
relied upon, it follows that the employer has not met its burden 
and the inquiry logically ends.  Where an employer asserts a 
specific reason for its action, then its defense is that of an af-
firmative defense in which the em
ployer must demonstrate by a 
preponderance of the evidence that the same action would have 
taken place even in the absence of
 protected conduct.  Thus, an 
employer cannot simply present 
a legitimate reason for its ac-tion but must persuade by a pr
eponderance of the evidence that 
the same action would have taken place.  
Kellwood Co.
, 299 
NLRB 1026, 1028 (1990). 
It is well settled under Board precedent that the timing be-
tween the employer™s action 
and known union activity can sup-
ply reliable and competent inherent evidence of unlawful mo-
tive for purposes of the Wright Line analysis.  
Grand Rapids Press, 325 NLRB 1 (June 15, 1998); Kinder Care Learning Centers, 299 NLRB 117 (1990); 
Alson Knitting, Inc., 301 
NLRB 758 (1991).  Also, where an employer accelerates a 

discharge or layoff of an employee in close proximity to union 
activity, this, too, 
may supply evidence of unlawful motive.  
IMAC Supply, 305 NLRB 728, 736Œ737 (1992); 
American Wire Products, 313 NLRB 989 (1994). 
Discussion, Findings, and Conclusions 
A point conceded by the parties, but to different ends, is the 
importance of timing in this case. 
                                                                                            
                                                           
subject of his cross-examination by the General Counsel.  Friend ac-
knowledged that in the affidavit he 
knew he received the union fax on 
February 25 and that he stated in th
e selfsame affidavit that Smith was 
laid off on February 27 or 28.  Frie
nd explained this departure from his 
hearing testimony, stati
ng he did not have a cal
endar or company pay-
roll records with him when he gave the affidavit.  The General Counsel 
attacks Friend™s credibility on this count. 
24 Sec. 8(a)(3) of the Act (29 U.S.C. § 158(a)(3)) makes it an unfair 
labor practice for an employer to discriminate ﬁin regard to hire or 
tenure of employment or any term or condition of employment to en-
courage or discourage membership in any labor organization . . . .ﬂ 
25 Sec. 8(a)(1) of the Act (29 U.S.C. § 158(a)(1)) makes it an unfair 
labor practice for an employer ﬁto interfere with, restrain, or coerce 
employees in the exercise of the rights guaranteed in section 7 of the 
Act.ﬂ Sec. 7 of the Act (29 U.S.C. § 157) provides, in pertinent part:  
ﬁEmployees shall have the right to se
lf-organization, to form, join, or 
assist labor organizations, to barg
ain collectively through representa-
tives of their own choosing, and to 
engage in other concerted activities 
for the purpose of collective bargaining or other mutual aid or protec-
tion.ﬂ 
In essence, the General Counsel 
contends that Smith was laid 
off only after the Respondent received the union fax informing 
it of his union involvement; that be
fore receipt of the fax, the 
Respondent had no announced plans to lay off employees and 
historically, during the slow wint
er months, had never laid off 
skilled workers but kept them on at regular salary, sometimes 
doing menial or nontrade
 related work.  Furthermore, he ar-
gues, the Respondent produced no documentary evidence of a 
serious decline in its business at the time of its layoffs or as 
compared to other years to substantiate the proffered economic 
defense.  Thus, to the Genera
l Counsel, because of the close-
ness in time between Smith™s 
sudden layoff and the Respon-
dent™s receipt of the union fax, 
the ﬁineluctableﬂ conclusion is 
that Smith, admitted to be a good worker, was laid off (and 
never recalled) because of his having engaged in protected 
activity. 
The Respondent, for its part, minimizes to inconsequentiality 
any connection between its receip
t of the fax and Smith™s dis-
charge.  Rather, the Respondent 
asserts that there simply was 
no electrical work of the type for which he was hired or willing 
to do available for Smith and it could no longer afford to pay 
him to do menial work.  As proof of the nondiscriminatory 
nature of Smith™s layoff, the 
Respondent notes that Wood, a 
nonunion electrician, was also disc
harged at the same time for 
the same reasonŠno work.  All in all, the Respondent attrib-
utes the need to terminate Smith
 (and Wood) to its inexperience 
on bidding on large projects and contracts, along with poor 
planning in terms of assessing its 
manpower needs.  It contends 
that antiunion animus was not what motivated the layoff of 

Smith. 
Thus, in essence, the Respondent contends that it reached the 
official decision to lay off both Smith and Wood days before it 
received notice of Smith™s uni
on involvement and activities 
because of unavailable and unrealized electrical contract busi-
ness.  Additionally, Smith and Wood were both aware of the 
Respondent™s perilous economic s
ituation but were unwilling to 
train for other work; thus, they were released. 
I would conclude, based on the timing between the Respon-
dent™s receipt of the union le
tter and its sudden and unan-nounced decision to lay off Smith
 almost immediately thereaf-
ter, that the General Counsel 
has made a strong prima facie 
case showing that Smith™s union membership and organizing 
activities were motivating factors in its layoff decision.  While 
Wood was also laid off and he clearly was not a known propo-
nent of the Union, I believe, 
based on Emers™ testimony regard-
ing the very close relationship Wood and Smith shared, that the 
Respondent probably determined af
ter receipt of the letter that 
they, as newly hired electricians, were both involved with the 
Union and sought to eliminate both men to disguise its true 
intentions and prophylactically to kill two union birds with one 
stone.26  However, whether this is correct or not, Wood™s union 
involvement actually is not germ
ane to this matter as he was 
not the subject of any charge. 
Since the General Counsel ha
s established 
a prima facie 
case, the burden shifts to the Re
spondent to show that it would 
have laid off Smith even in the absence of his union activities.  

I have evaluated the Respondent™s proffered defense and find it 
wanting in persuasiveness. 
 26 Based on the credible evidence of record, I would find Emers to be 
a supervisor or agent of the Responden
t within the meaning of the Act.  
Emers reported directly to Friend. 
 POWER EQUIPMENT CO. 75At the outset, I should say that
 I believe the credible evi-
dence does support the Respondent™s contention that during the 
winter months of the relevant 
time frame, it seemingly experi-
enced a slowdown in its business.  However, it is equally clear 
that this is a historical feature of its business cycle and the Re-
spondent has made allowances for this phenomenon in its per-
sonnel policy, mainly by assigning its skilled employees to 
various possibly nontrade tasks until business picked up.  As I 
have stated, the Respondent™s deci
sion to expand its business to 
include larger scale 
electrical projects 
was in all likelihood 
predicated on the winter slowdown in its electrical service op-
erations.  Given that there wa
s some business slowdown estab-
lished by the Respondent here, the question remains as to 
whether the downturn was of such magnitude to justify the 
layoff of Smith.  As noted by the General Counsel, the Respon-
dent produced no records or financial data in support of its 
economic defense, offering only the on-the-job perceptions of 
Wood and Emers and the testimony of Friend as proof.  If 
Friend is to be believed, the Respondent placed great store in its 
policy of not laying off workers.
  Thus, one reasonably would 
expect some independent corroborating proof of the Respon-

dent™s extraordinary conditions 
in its business that would ne-cessitate layoffs.
27  This was not done.  I would conclude, 
therefore, that the Respondent 
has not persuasively documented 
its economic defense. 
Moreover, as is often the case,
 credibility is a determinant 
here.  In this regard, the Respondent™s main witness, Friend, 
while a sincere and well-meaning person in my estimate, did 
not persuade me as to the reason(s) for which he laid off Smith.  
Notably, I do not believe him when
 he testified that he hired Smith (and Wood) solely for the Cream O™Land job.  As earlier 

noted, in my view, the Responde
nt™s long-term business objec-tives included securing additional future projects, one of which, 
Super Fresh, was already in 
hand.  Thus, the Respondent 
needed sufficient manpower for its long-term goals.  Friend 

himself admitted that due to the Company™s inexperience in 
electrical contracting, it ha
d undermanned the Cream O™Land 
job.  I believe that Smith and Wood were hired not only for 
Cream O™Land but to avoid the manpower problem for future 
projects.  In fact, Wood credibly
 testified that he, then em-
ployed, only accepted the Respondent™s offer because of 

Friend™s assurances that there was plenty of work and that he 
would not be laid off. 
Also, I did not find credible Friend™s testimony that Smith 
(and Wood) would not cross-train or work in nonelectrical ca-

pacities during the slowdown and, 
thus, their lack of coopera-tion contributed to the decision 
to release them.  It is undis-
puted that both men were primarily hired to hang wire, remove 
and install fixtures, switches, and the like.  This was what they 

considered true electrical work.  However, during their time 
with the Respondent, Smith helped install a boiler and dish-
washer, and Wood went on a plumbing job; both men sorted material and trash and also performed service work.  Smith 
(and Wood) credibly testified they never refused an assignment 
because it was nonelectrical, or even complained about their 
                                                          
                                                           
27 See Craft Precision Industries
, 305 NLRB 899, 900 (1991), where 
sales figures were introduced by th
e employer to justify layoffs; and 
General Combustion Corp.
, 295 NLRB 1103, 1104 (1989), where 
financial data was presented by the 
employer to establish a sufficient 
falling off of sales orders and backl
og of business for the relevant pe-
riod. 
assignments.28  Both were glad to be working and basically did 
what each was asked to do.  Even Friend had to admit that both 

were good workers. 
On balance, I would conclude that the Respondent™sŠ
Friend™sŠreal reason for laying off Smith was his union mem-
bership and activities as stated in the February 25 union letter.  
On being apprised of this information, I believe that Friend 
decided to terminate him and 
Wood.  Thus, I do not credit Friend™s testimony that he had made the decision to lay off 
Smith and Wood over the weekend prior to February 25.  As 
stated earlier here, Friend™s policy was to keep his people work-
ing and he acted on this polic
y at other times and throughout 
the slow period in 1997.  The Respondent never notified any of 
the employees, least of
 all Smith (and Wood), that layoffs were 
imminent.  In fact, no other workers were laid off during this 

alleged slowdown except Wood a
nd Smith.  Moreover, a short 
time later, the Respondent hire
d additional electricians but 
never recalled Smith 
and Wood as promised by Friend.  I agree 
with the General Counsel that it is indeed an inescapable con-
clusion that on receipt of the 
union letter, the Respondent was 
moved to lay off Smith. 
My conclusion is buttressed by the following exchange (at 
Tr. 190) I had with Friend regarding his decision to lay off 
Smith. 
 JUDGE SHAMWELL
:  Now the Creamland job for all 
practical purposes ended what
29 the end of January? 
THE WITNESS:  The beginning of January. 
JUDGE 
SHAMWELL
:  The beginning of January. 
THE WITNESS:  Yes, sir. 
JUDGE SHAMWELL
:  Why didn™t you just fire him and 
discharge him then if that™s what you hired him for? 
THE WITNESS:  That™s a very good question Your 
Honor. This is the thanks I get for being a nice guy. 
JUDGE SHAMWELL
:  So I believe youŠI can see this 
record will not reflect your expressions.  You told me in 
you own words you knew the job was over the first of 
January. 
 The referenced expression I observed on W. Friend™s face dur-
ing this exchange reflected a certain chagrin indicating to me 
that the ﬁthisﬂ referred to was 
Smith™s covert union organizing 
attempts disclosed in the letter.  As W. Friend later testified, 
with a trace of bitterness, ﬁ[I] kept him on.  Everyone has to put 
food on the table.  Everyone has 
mouths to feed in a home envi-ronment.  I did it to keep him on to keep him employed and try 
to keep him gainfully employed and at the same time I was 
putting pressure on our sales people who our men depend on to 
bring the work in.ﬂ  Thus, it would appear that Friend would 
have retained Smith for  these reasons and for others as stated 
here. W. Friend, however, clearly felt betrayed by Smith™s partici-
pation in undercover union activities and decided to lay him off 
as a result. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
 28 Wood testified on the day of his layoff, Friend asked him if he had 
experience in any field other than 
electrical, for example, heating and 
air-conditioning; Wood told him he di
d not, his primary experience was 
in the electrical field.  (Tr. 147.) 
29 This is an error in transcription; ﬁwhatﬂ should be ﬁat.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 762.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By laying off (discharging) Jonathan Smith, the Respon-
dent violated Section 8(a)(1) and (3) of the Act. 
4.  The aforesaid unfair labor practice affects commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY Having found that the Respondent
 has engaged in unfair la-
bor practices warranting a remedial order, I shall recommend 
that it cease and desist from engaging in such conduct and that 
it take certain affirmative action designed to effectuate the poli-
cies of the Act. 
The Respondent having discriminatorily laid off (discharged) 
Jonathan Smith, I shall recommend that it be ordered to offer 
him reinstatement and make him whole for any loss of earnings 
and other benefits he may have 
suffered by virtue of the dis-
crimination practiced against him, computed on a quarterly 
basis as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), less any interim earnings, plus interest as computed in 
accordance with 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
30 ORDER The Respondent, Ebroadburl Realty Corp. t/a Power Equip-
ment Company, Hainesport, New Jersey, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging or otherwise 
discriminating against any em-
ployee for supporting Local 269, International Brotherhood of 

Electrical Workers, AFLŒCIO. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Jona-
than Smith full reinstatement to his former job or, if this job no 
longer exists, to a substantially
 equivalent position without 
prejudice to his seniority or any other rights or privileges previ-
ously enjoyed. 
(b) Make Jonathan Smith whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of this deci-
sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to Jonathan Smith™s unlawful discharge, 
and within 3 days thereafter notify him in writing that this has 
been done and that the discharge 
will not be used against him in 
any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
                                                          
                                                           
30 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service 
by the Region, post at its of-
fice in Hainesport, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ
31  Copies of the notice, on forms provided 
by the Regional Director for Region 4, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to employ-
ees are customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  In the event that, dur-

ing the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since February 27, 1996.  
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 discharge employees engaged in lawful pro-
tected activity. 
WE WILL NOT
 discharge (lay off) or
 otherwise discriminate 
against employees because of their known or suspected mem-
bership in and/or support for Local 269, International Brother-
hood of Electrical Workers, AFLŒCIO, or any other labor or-
ganization. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of rights guaranteed 
them by Section 7 of the Act. 
WE WILL
, within 14 days from the date of this Order, offer 
Jonathan Smith full reinstatement to his former job or, if that 
job no longer exists, to a subs
tantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
 31 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 POWER EQUIPMENT CO. 77WE WILL 
make Jonathan Smith whole for any loss of earnings 
and other benefits resulting from his discharge, because of his 
known or suspected membership in and/or support for Local 
269, International Brotherhood of Electrical Workers, AFLŒ
CIO, less any net interim earnings, plus interest. 
WE WILL 
within 14 days from the date of this Order, remove 
from our files any reference to Jonathan Smith™s unlawful dis-
charge, and  WE WILL  
notify him  in  writing  that  this has  been  
done and that the discharge will not be used against him in 
any way. 
 EBROADBURL 
REALTY 
CORP. T/A POWER 
EQUIPMENT 
COMPANY   